t c memo united_states tax_court isang e umoren petitioner v commissioner of internal revenue respondent docket no 28284-10l filed date isang e umoren pro_se william john gregg for respondent memorandum opinion carluzzo special_trial_judge petitioner’s federal_income_tax return filed date on a form_1040 u s individual_income_tax_return with the word amended handwritten across the top of the document shows a negative_amount as adjusted_gross_income no taxable_income and no federal_income_tax liability march return on its face the march return suggests that it was self-prepared according to petitioner it was prepared by a paid income_tax_return_preparer as relevant here the march return shows dollar_figure of federal_income_tax withholdings dollar_figure of estimated_tax payments and dollar_figure million identified as payments from a form_2439 notice to shareholder of undistributed long-term_capital_gains included with that return taking into account the above-listed items the march return shows dollar_figure as the amount of petitioner’s income_tax overpaid for and includes his refund claim in the same amount none of the amounts shown as tax_payments on the march return were actually paid and no income_tax refund has been issued to petitioner in response to his claim on date petitioner submitted a self-prepared form 1040x amended u s individual_income_tax_return for july return the july return shows adjusted_gross_income of dollar_figure no taxable_income and no income_tax_liability the july return also shows dollar_figure of unidentified or otherwise unrecognizable as refundable credits dollar_figure of federal_income_tax withholding estimated_tax payments of dollar_figure and a dollar_figure earned_income_credit taking into 1on the form_2439 included with the march return petitioner reports dollar_figure of undistributed long-term_capital_gains a number that represents approximately of the u s gross domestic product account the above-listed items on the july return petitioner shows dollar_figure as the amount of tax overpaid and claims a refund for that amount nothing in the record suggests that petitioner is entitled to any of the credits claimed on the july return none of the amounts shown as tax_payments on the july return were actually paid and no income_tax refund has been issued to petitioner in response to his claim_for_refund made on that return all told respondent’s records show that petitioner submitted no less than and possibly as many a sec_15 documents purporting to be tax returns in notices dated date and date each titled computation and assessment of miscellaneous penalties respondent advised petitioner that a dollar_figure sec_6702 frivolous_return penalty had been assessed against him for each of the march and july returns underlying liabilities 2the exact number cannot be determined from respondent’s records because some entries showing that a return had been received might refer to the same document sec_6702 was amended by the tax relief and health care act of pub_l_no div a sec_407 sec_120 stat pincite as relevant here and among other things the amendments increased from dollar_figure to dollar_figure the penalty imposed for frivolous returns filed after date because the amendments were not yet effective at the time the march return was filed respondent incorrectly assessed a dollar_figure penalty for the filing of that return we proceed as though the appropriate amount that is dollar_figure is in issue with respect to the march return respondent’s efforts to collect the underlying liabilities included the filing of a notice_of_federal_tax_lien nftl by letter dated date respondent timely notified petitioner of that event and advised him of his right to request an administrative hearing which he did see sec_6320 and b in his request for an administrative hearing as in this case petitioner disputes the existence or the amount of the underlying liabilities he did not and does not request a collection alternative to the nftl according to respondent’s administrative record petitioner did not appear at the administrative hearing scheduled by respondent’s settlement officer a point not disputed by petitioner in a notice_of_determination concerning collection action s under sec_6320 and or dated date notice respondent determined that the nftl is an appropriate collection action with respect to the underlying liabilities in his timely petition filed in response to the notice petitioner challenges that determination our jurisdiction in this matter is established in sec_6330 the issue before the court is whether petitioner is liable for the underlying liabilities here in dispute and we consider de novo the extent to which he is see 130_tc_44 117_tc_183 blaga v commissioner tcmemo_2010_170 discussion we begin by noting that the evidence demonstrates respondent’s compliance with his obligations under the relevant provisions of sec_6320 and or sec_6330 and but for petitioner’s challenge to the underlying liabilities petitioner does not claim otherwise see 131_tc_197 furthermore because petitioner has not made a request for a collection alternative to the nftl either at the administrative hearing or in this proceeding we need not consider whether he is entitled to one see 129_tc_107 that being so we turn our attention to the march return and the july return disputed returns and consider whether either one is a return described in sec_6702 sec_6702 makes a taxpayer liable for a penalty if as relevant here the taxpayer files what purports to be a federal tax_return containing information that on its face indicates that the self-assessment is substantially incorrect and the filing of the purported return reflects the taxpayer’s desire to delay or impede the administration of federal tax laws sec_6702 b respondent bears the burden of proving petitioner’s liability for the sec_6702 penalties here in dispute see sec_6703 alexander v commissioner tcmemo_2012_ little more than a review of the disputed returns shows that respondent’s burden has been satisfied with respect to the first condition noted above each of the disputed returns is a document that purports to be a federal_income_tax return a point confirmed by petitioner there is a huge refund claimed on each of the disputed returns even though there is no credible document attached to either return that shows petitioner’s entitlement to a refund weighing the enormity of each refund claim against the absence of any document submitted with either return demonstrating that any income_tax had actually been paid completely undermines the reliability of all of the other information shown on each of the disputed returns to an extent sufficient to find that the self-assessment resulting from the filing of each return is substantially incorrect within the meaning of sec_6702 see 753_f2d_1208 3d cir a finding that petitioner filed both the disputed returns with the desire to delay or impede the administration of federal tax laws is not so summarily made petitioner’s intent at the time he submitted the documents must be taken into account an individual’s intent is seldom established by direct evidence more often than not a person’s intent is inferred after the facts and circumstances surrounding the event in question are considered see 57_tc_32 to the extent that the record includes any direct evidence on the point the evidence consists of petitioner’s testimony according to petitioner the enormous refunds claimed on the disputed returns were attempts to collect debts owed to him by the united_states and others assuming without finding that petitioner is not well versed in matters of federal tax_administration or creditor’s rights there is no evidence in the record on the points we find it totally inconceivable that an individual in good_faith could expect to collect debts from the united_states or other third partie sec_4 through refund claims made on a federal_income_tax return petitioner’s explanation is rejected and we look to other evidence in the record for the reason or reasons that he filed the disputed returns respondent’s records show that petitioner incurred a federal_income_tax liability in albeit a modest one that liability apparently was assessed upon the basis of an income_tax_liability petitioner reported on one or more of the many federal_income_tax returns filed that year the many returns that petitioner submitted for including each of the disputed returns in and of themselves were impedimenta that delayed the assessment and collection of that liability 4the record contains no corroborative evidence to support petitioner’s claim that he was owed a debt by the united_states at the time the disputed returns were filed the information reported on those many returns including the disputed returns is not consistent petitioner has failed to explain the inconsistencies which can hardly be reconciled from a review of the documents petitioner’s failure to provide a credible rational explanation for the filing of those many returns including the disputed returns leads us to conclude that he filed those returns either to obscure his correct federal_income_tax liability or at least with respect to the disputed returns to obtain refunds to which he is clearly not entitled either way we find that the filing of each of the disputed returns reflects petitioner’s desire to delay or impede the administration of federal tax laws within the meaning of sec_6702 it follows that petitioner is liable for a sec_6702 penalty for each of the disputed returns to reflect the foregoing decision will be entered for respondent
